Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Drozd on 3/15/2021.

The application has been amended as follows: 
	
 	IN THE CLAIMS:
	Claim 1.	A fuel spray nozzle comprising: 
	a fuel injector: and 
	an annular air swirler, wherein

	the annular air swirler comprises one or more swirl passages, the one or more swirl passages comprising at least one radially outer wall with an end of the at least one radially outer wall converging towards an axis of the annular swirler and the one or more swirl passages converging towards the axis to a single outlet, the at least one fuel outlet directed towards the radially outer wall at a position upstream of said end of said wall so that a center line of the fuel passage at the at least one fuel outlet forms a non-zero angle with a center line of the fuel injector at the at least one fuel outlet, wherein, in use, the jet of fuel is directed across a stream of air exiting the one or more swirl passages at the single outlet. 
	Claim 10.	The fuel spray nozzle as claimed in claim 1, wherein upstream of the single outlet, the air swirler comprises the one or more swirl passages coaxially arranged and extending annularly, the one or more swirl passages including vanes configured to impart swirl on the stream of air.
	Claim 12. 	The fuel spray nozzle as claimed in claim 1, wherein the air swirler outlet and/or the at least one fuel outlet have a profiled throat configured to control a cone angle of the stream of 
	Claim 18.	A fuel spray nozzle comprising: 
	a fuel injector; and 

	the fuel injector comprises a fuel passage arranged centrally of the annular air swirler and having at least one fuel inlet and at least one fuel outlet, the at least one fuel outlet configured for accelerating fuel exiting the fuel passage into a jet of fuel, and 
	the annular air swirler comprises one or more swirl passages, the one or more swirl passages comprising at least one radially outer wall with an end of the at least one radially outer wall converging towards an axis of the annular swirler and the one or more swirl passages converging towards the axis to a single outlet, the at least one fuel outlet directed towards the radially outer wall at a position upstream of said end of said wall, wherein, in use, the jet of fuel is directed across a stream of air exiting the one or more swirl passages at the single outlet; and 
	a seal component arranged between the air swirler and the fuel passage and wherein the seal component is configured to allow radial and/or axial and/or angular movement between the air swirler and the fuel passage. 
	Claim 19.	A fuel spray nozzle comprising: 
	a fuel injector; and 
	an annular air swirler, wherein
	the fuel injector comprises a fuel passage arranged centrally of the annular air swirler and having at least one fuel inlet and at least one fuel outlet, the at least one fuel outlet configured for accelerating fuel exiting the fuel passage into a jet of fuel, 
	the annular air swirler comprises one or more swirl passages, the one or more swirl passages comprising at least one radially outer wall with an end of the at least one radially outer wall converging towards an axis of the annular swirler and the one or more swirl at least one fuel outlet directed towards the radially outer wall at a position upstream of said end of said wall, wherein, in use, the jet of fuel is directed across a stream of air exiting the one or more swirl passages at the single outlet, and
	the fuel passage is annular and further comprising an air jet co-axially arranged in an air passage passing axially through the annular fuel passage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KATHERYN A MALATEK/Examiner, Art Unit 3741